Title: From Thomas Jefferson to Zachariah Loreilhe, 12 February 1788
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Feb. 12. 1788.

Mr. Barclay’s interest and the desire to serve you would always induce me to go as far as my duty would permit me. But I have been obliged always to decline asking for sauf-conduits, and arrets de surseance, because they may commit me disagreeably with the minister and the creditors, and because it is my duty to avoid asking private favours, and to reserve my applications for those which are public and important. I asked a sauf-conduit in the case of Mr. Barclay considering him as a minister: but the court viewed it in a different light. I am sincerely sorry therefore that I cannot be useful to you on this occasion without departing from the line which I suppose to be right. I trust however you have some acquaintance here who may make the application you desire, and cover you from the useless severities of your creditors. I am with very great respect Sir Your most obedient & most humble servant,

Th: Jefferson

